DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 was filed after the mailing date of the application 16/945533 on July 31, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Jawurek  et al. (U.S. 8,731,199 B2) discloses “First commitment 200 is designated as commitment (x,r) in FIG. 2 and second commitment 205 is designated as commitment (u,v) in FIG. 2. First commitment 200 is a commitment to: i) the private data (e.g., meter data), which is labeled with reference number 210 and 
 The second closest prior art of record Narula et al. (NPL: zKLedger: Privacy-Preserving Auditing for Distributed Ledgers) discloses “…preserve privacy while still allowing an auditor to compute provably correct measurements over the data in the ledger. zkLedger is the first system to simultaneously achieve this, by combining several cryptographic primitives. To hide values, zkLedger uses Pedersen commitments [41]. Pedersen commitments can be homomorphically combined, so a verifier can, for example, confirm that the sum of the outputs is less than or equal to the sum of the inputs, conserving assets. More than that, an auditor can combine commitments to compute linear combinations of values in different rows in the ledger. Previous confidential blockchain systems also use Pedersen commitments to hide values but end up revealing linkages between transactions” (Page 66, Col 1: Para 4). 
After updating the search and considering all the prior arts that were submitted with the IDS, the following prior art/s was found to be closest: 

Prior art Xiang et al. (CN 108418783 [provided by applicant and cited on the IDS]) (The English translation is attached
The transaction initiator uses the CCP’s public key to encrypt the transaction, signs it and submits it to the CCP. The CCP performs decryption, signature verification, and balance verification [Page 2, Numeral 2: lines 4-6].
Use additive homomorphic encryption technology to ensure privacy, so that other nodes can also operate on the balance. Additive homomorphic encryption is a kind of asymmetric encryption for values [Page 2, Numeral 3: lines 1-2].
Use the public key of the transfer node to encrypt the parameters generated during the transfer amount t; Generate a non-interactive zero-knowledge proof π [Page 3, Para last: lines 1-2].
However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 8, and 15 “...change calculated based on deducting the transaction amount from a total value of the plurality of assets, the transaction amount being encrypted by a public key of the second node; 
a third random number encrypted with the transaction amount by the public key of the second node; and 
the change and a fourth random number encrypted by the public key of the first node; 
….
determining that the first random number is equal to the third random number, and determining that the second random number is equal to the fourth random number” along with other limitations of claims 1, 8, and 15.
For this reason, the specific claim limitations recited in the independent claims 1, 8, and 15 taken as whole are allowed.
.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498